                   Case
                Case     19-3272, Document
                     1:17-cv-04179-DLC     46, 10/18/2019,
                                        Document           2682693,
                                                   244 Filed        Page1
                                                             10/18/19     of 11 of 1
                                                                       Page



                            UNITED STATES COURT OF APPEALS                                1:17-cv-04179-DLC
                                       FOR THE
                                    SECOND CIRCUIT

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at the
      Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
      18 th day of October, two thousand and nineteen.

      Before:     Michael H. Park,
                        Circuit Judge.
      ________________________________

       United States Securities and Exchange             ORDER
       Commission,
                                                         Docket No. 19-3272
                    Plaintiff - Appellee,

       v.

       Alpine Securities Corporation,
                                                                                              Oct 18 2019
                 Defendant - Appellant.
       ________________________________

             Appellant Alpine Securities Corporation moves for a stay of the district court’s judgment
      pending the outcome of this appeal.

             IT IS HEREBY ORDERED that a temporary stay of the judgment is granted pending
      expedited determination of Appellant’s motion for a stay pending appeal by a three-judge
      motions panel.


                                                          For the Court:
                                                          Catherine O’Hagan Wolfe,
                                                          Clerk of Court




CERTIFIED COPY ISSUED ON 10/18/2019
